DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 20, in the reply filed on 9/15/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemoto et al. (US 2016/0133732).

a base (4, Fig. 1 and paragraphs 0059-0070); and 
a collector (3, Fig. 1 and paragraphs 0059-0070), 
wherein the collector comprises a plurality of individually grown epitaxial layers, wherein the epitaxial layers have received respective dopant implants such that the epitaxial layers have respective dopant profiles (3a,b,c, Fig. 1 and paragraphs 0063-0065).

Regarding claim 2, Umemoto further discloses wherein the respective dopant profiles are at least partially determined by thicknesses of the epitaxial layers (3a,b,c, Figs. 1-2 and paragraphs 0063-0065).

Regarding claim 3, Umemoto further discloses wherein the respective dopant profiles are respective dopant concentration profiles (3a,b,c, Figs. 1-2 and paragraphs 0063-0065).

Regarding claim 4, Umemoto further discloses wherein different ones of the epitaxial layers have respective dopant concentration profiles that are different from each other (Figs. 12, 17, 19, 21).

Regarding claim 5, Umemoto further discloses wherein different ones of the epitaxial layers have thicknesses that are different from each other (Figs. 14-21).

Regarding claim 6, Umemoto further discloses wherein the collector has three individually grown epitaxial layers, including a buried layer, an intermediate layer and a top layer (Figs. 2, 15, 17, 19, 21).

Regarding claim 7, Umemoto further discloses wherein the intermediate layer is thicker than the top layer (Figs. 19, 21).

Regarding claim 8, Umemoto further discloses wherein one of the epitaxial layers is a buried layer, wherein each of the epitaxial layers has a maximum dopant concentration, and wherein the maximum dopant concentration of the buried layer is higher than the maximum dopant concentrations of the other ones of the epitaxial layers (Fig. 17).

Regarding claim 9, Umemoto further discloses wherein the bipolar junction transistor is a PNP transistor and the respective dopant implants are P-type dopant implants (paragraphs 0063-0070).

Regarding claim 10, Umemoto further discloses wherein the plurality of epitaxial layers are silicon layers, and the respective dopant implants are boron implants (paragraphs 0063-0070).



Regarding claim 12, Umemoto further discloses wherein the collector is formed of silicon, wherein the respective dopant implants are boron implants, and wherein the overall maximum dopant concentration is less than or equal to 1x1018 cm (paragraphs 0063-0070).

Regarding claim 13, Umemoto further discloses wherein the buried layer is a p-type layer, the intermediate layer is an n-type layer overlying the p-type buried layer, and the top layer is an n-type layer overlying the intermediate layer, (Fig. 1 and paragraphs 0059-0070).

Regarding claim 14, Umemoto further discloses wherein a ratio of a thickness of the intermediate layer to a thickness of the top layer is configured to optimize dopant diffusivity rates to create a desired dopant profile across the epitaxial layers for a given thermal budget (Fig. 1 and paragraphs 0059-0070).

Regarding claim 15, Umemoto further discloses wherein the ratio of the thickness of the intermediate layer to the thickness of the top layer is 4.5:3.3 (Figs. 19-21).

Regarding claim 20, Umemoto discloses a PNP bipolar junction transistor, comprising: 
a collector comprising (3, Figs. 18-21 and paragraphs 0102-0117):
a buried layer, an intermediate layer and a top layer, at least the intermediate and top layers being individually grown epitaxial layers, wherein each of the buried, intermediate and top layers having a respective dopant implant profile (Figs. 18-21 and paragraphs 0102-0117),
wherein the intermediate layer is thicker than the top layer (Figs. 19, 21), and
the respective dopant implant profile is a boron profile (paragraphs 0102-0117);
a base (4, Figs. 18, 20) positioned over a portion of the collector; and an emitter positioned over the base (5, Figs. 18, 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/16/21